J-S29014-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DONALD BRADON SMITH                        :
                                               :
                       Appellant               :   No. 124 WDA 2022

              Appeal from the PCRA Order Entered January 7, 2022
                In the Court of Common Pleas of Fayette County
              Criminal Division at No(s): CP-26-CR-0001771-2016


BEFORE:      PANELLA, P.J., MURRAY, J., and COLINS, J.*

MEMORANDUM BY PANELLA, P.J.:                   FILED: November 18, 2022

        Donald Bradon Smith brings this appeal from the order denying his

petition filed under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§

9541-9546. We affirm.

        Around Thanksgiving in 2014, the twelve-year-old female complainant

and her mother were living at the residence of Smith and his wife in Cardale,

Pennsylvania. In addition to Complainant and her mother, another couple was

staying at the residence. Complainant had her own room, which was next to

the bedroom used by Smith and his wife.

        Complainant accused Smith of initiating sexual contact with her on three

separate days in late November of 2014. Complainant’s account of the various


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S29014-22


incidents included allegations of oral and digital sex, as well as Smith

penetrating Complainant’s vagina with his penis.

       A jury convicted Smith of one count each of involuntary deviate sexual

intercourse (“IDSI”) and statutory sexual assault, and two counts each of

sexual assault and aggravated indecent assault.1 On January 3, 2018, the trial

court sentenced Smith to serve a term of incarceration of nine to eighteen

years for the conviction of IDSI and no further penalty on the remaining

convictions.

       On direct appeal, Smith argued that the evidence was insufficient to

support the verdicts. On November 9, 2018, a panel of this Court affirmed

Smith’s convictions but, sua sponte, determined that a portion of his sentence

was illegal and remanded. See Commonwealth v. Smith, 171 WDA 2018

(Pa. Super. filed November 9, 2018) (unpublished memorandum).

       On February 5, 2019, the trial court resentenced Smith to a term of

incarceration of nine to eighteen years. Smith did not file a direct appeal.

However, on March 6, 2020, Smith filed a pro se document with the trial court

requesting relief under the PCRA. Appointed counsel filed an amended PCRA

petition on April 20, 2020, which raised two claims of ineffective assistance of

trial counsel. The PCRA court held a hearing, and on January 7, 2022, the

PCRA court entered an order denying relief. This timely appeal followed, in


____________________________________________


1  18 Pa.C.S.A.       §§   3123(a)(7),         3122.1(b),   3124.1,   and   3125(a)(8),
respectively.

                                           -2-
J-S29014-22


which Smith presents two issues that challenge the effective assistance of trial

counsel.

      Our standard of review for an order denying PCRA relief is whether the

record supports the PCRA court’s determination, and whether the PCRA court’s

determination is free of legal error. See Commonwealth v. Phillips, 31 A.3d

317, 319 (Pa. Super. 2011). The PCRA court’s findings will not be disturbed

unless there is no support for the findings in the certified record. See id.

      Concerning ineffective assistance of counsel arguments, we presume

counsel is effective, and the appellant bears the burden to prove otherwise.

See Commonwealth v. Bennett, 57 A.3d 1185, 1195 (Pa. 2012). The

appellant must demonstrate: (1) his underlying claim is of arguable merit; (2)

the particular course of conduct pursued by counsel did not have some

reasonable basis designed to effectuate his interests; and (3) but for counsel’s

ineffectiveness, there is a reasonable probability that the outcome of the

proceedings would have been different. See Commonwealth v. Solano, 129

A.3d 1156, 1162-1163 (Pa. 2015).

      We observe that claims of ineffective assistance of counsel are not self-

proving. See Commonwealth v. Wharton, 811 A.2d 978, 986 (Pa. 2002).

“A failure to satisfy any prong of the ineffectiveness test requires rejection of

the claim of ineffectiveness.” Commonwealth v. Daniels, 963 A.2d 409, 419

(Pa. 2009) (citation omitted).




                                      -3-
J-S29014-22


       Pursuant to the first prong, we note that where an appellant is not

entitled to relief on the underlying claim upon which his ineffectiveness claim

is premised, he is not entitled to relief with regard to his ineffectiveness claim.

See Commonwealth v. Ousley, 21 A.3d 1238, 1246 (Pa. Super. 2011). In

short, counsel cannot be deemed ineffective for failing to pursue a meritless

claim. See Commonwealth v. Loner, 836 A.2d 125, 132 (Pa. Super. 2003)

(en banc).

       Moreover, regarding the second prong, we have reiterated that trial

counsel’s approach must be “so unreasonable that no competent lawyer would

have chosen it.” Commonwealth v. Ervin, 766 A.2d 859, 862-863 (Pa.

Super. 2000) (citation omitted). Our Supreme Court explained our review of

reasonableness as follows: “Our inquiry ceases and counsel’s assistance is

deemed constitutionally effective once we are able to conclude that the

particular course chosen by counsel had some reasonable basis designed to

effectuate his client’s interests. The test is not whether other alternatives were

more    reasonable,    employing   a   hindsight   evaluation   of   the   record.”

Commonwealth v. Pierce, 527 A.2d 973, 975 (Pa. 1987) (citation omitted)

(emphasis original).

       Concerning the third prong, we are mindful that prejudice requires proof

that there is a reasonable probability that but-for counsel’s error, the outcome

of the proceeding would have been different. See Commonwealth v. Pierce,

786 A.2d 203, 213 (Pa. 2001). When an appellant has failed to meet the


                                       -4-
J-S29014-22


prejudice prong of an ineffective assistance of counsel claim, the claim may

be disposed of on that basis alone, without a determination of whether the

first two prongs have been met. See Commonwealth v. Baker, 880 A.2d

654, 656 (Pa. Super. 2005).

      Smith first argues that trial counsel was ineffective for failing to

challenge properly the inconsistencies between Complainant’s testimony at

the preliminary hearing and her testimony at trial. See Appellant’s Brief at 11-

13. Smith claims that a more detailed cross-examination of Complainant at

trial, using the transcript from the preliminary hearing, would have highlighted

the inconsistencies and discredited Complainant’s version of the events.

      The PCRA court determined that trial counsel followed a reasonable

strategy in choosing not to question Complainant with the aid of the

preliminary hearing transcript. The PCRA court observed that trial counsel “did

not want the jury to hear of other allegations of penetration.” PCRA Court

Opinion, 1/7/22, at 2. In addition, the PCRA court noted that trial counsel

“explained that confronting the minor child’s nuances of testimony would

appear to revictimize her in front of the jury.” Id. Instead, trial counsel

“brought forth the inconsistent victim testimony through the prosecuting

office[r].” Id. The PCRA court ultimately concluded that trial counsel had a

reasonable basis for choosing to bring Complainant’s inconsistent version of

events before the jury through the investigating officer and not the minor

victim. We agree.


                                     -5-
J-S29014-22


      Upon review of the certified record, we conclude that trial counsel

adequately        cross-examined   the    prosecuting      officer        regarding   the

discrepancies of Complainant’s version of events. Counsel was able to

highlight for the jury that Complainant’s testimony from the preliminary

hearing was inconsistent with the testimony she offered at trial. See N.T.,

5/3-5/17,    at    114-119.   Accordingly,     the   incongruity     in    Complainant’s

preliminary hearing and trial testimony was submitted to the jury without

appearing to exploit Complainant. Therefore, we can find no error in the PCRA

court’s conclusion that counsel’s trial strategy in this regard was reasonable.

Accordingly, Smith’s first claim challenging the effective assistance of trial

counsel fails.

      Second, Smith argues that trial counsel was ineffective for failing to

adequately question his wife, Spring Smith (“Spring”). In his PCRA petition,

Smith suggested that trial counsel did not properly question Spring about the

couple’s living arrangements around the time of the incidents. See PCRA

Petition, 6/26/20, at 5. Smith posited that, because he and Spring were

staying with another couple, T.R. and A.R., he did not have the opportunity to

commit the crimes against Complainant. See id. Further, at the PCRA hearing

and in his appellate brief, Smith has alleged that trial counsel was ineffective

in questioning Spring because counsel “failed to elicit from Spring … the fact

that during the short period of time while [Smith] was out of prison, when the

alleged sexual assaults would have occurred, [Smith] was with [Spring]


                                         -6-
J-S29014-22


continuously[.]” See Appellant’s Brief at 14. Smith contends that trial

counsel’s failure denied Smith of the opportunity to discredit Complainant’s

testimony and denied Smith of a potential alibi defense. This challenge to the

effective assistance of trial counsel is contradicted by the record.

      Our review reflects that trial counsel questioned Spring about who was

living in the residence around the time of Thanksgiving 2014. Spring testified

to the following people living together at the time, “It was me, [Smith],

another couple, Scott and Casey, and then [Victim’s mother] and her

boyfriend at the time, Bill, and then [Victim] had moved in.” N.T., 5/3-5/17

at 145. Accordingly, at trial Spring gave an explicit listing of the people who

were residing together at the time of the assaults described by Complainant.

T.R. and A.R. were not among the people specified. Therefore, Spring’s own

testimony negates Smith’s assertion that he and Spring were staying with that

couple.

      Likewise, the record contradicts Smith’s allegation that trial counsel did

not question Spring about constantly being in Smith’s presence when Smith

was out of prison. At trial, Spring explained that in October of 2014, Smith

had pled guilty to retail theft and was awaiting sentencing on December 2,

2014. See N.T., 5/3-5/17, at 148. When trial counsel asked Spring about the

time while Smith was awaiting sentencing and incarceration, Spring testified:

“We spent every moment we could together, you know, other than the fact of

having to use the restroom or, you know, [Smith] would go with friends here


                                      -7-
J-S29014-22


and there, you know, … but when it came to being at the house we were

inseparatable (sic).” See id. Contrary to Smith’s allegation of what trial

counsel left missing from Spring’s trial testimony, this statement from Spring

establishes that defense counsel did elicit from Spring the assertion that she

and Smith were continuously in each other’s presence during the time that

Smith was awaiting sentencing.

      Accordingly, any allegation that trial counsel was ineffective for not

adequately questioning Spring on these two points is refuted by the record.

Consequently, the underlying claims lack arguable merit. Therefore, Smith’s

contention that trial counsel was ineffective in this regard fails.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/18/2022




                                      -8-